[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION MOTION FOR SUMMARY JUDGMENT
Under Furstein v. Hill, 218 Conn. 610 (1991) the plaintiff was subject to the "firefighter rules". As such he was a licensee while on the defendant's property. The defendant's duty was limited to warning the plaintiff of known dangerous conditions once the defendant actually or constructively knew the plaintiff was on the premises. There is no genuine issue of fact with respect to the defendant's knowledge of the plaintiff's presence.Morin v. Bell Court Condominium, Association, Inc, 223 Conn. 323,329 (1992).
The Motion for Summary Judgment is granted.
MOTTOLESE, JUDGE CT Page 6713